IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       CITY OF ORD V. KOCH


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                               CITY OF ORD, NEBRASKA, APPELLEE,
                                                 V.

                                   MARK A. KOCH, APPELLANT.


                            Filed February 11, 2020.     No. A-19-188.


       Appeal from the District Court for Valley County: KARIN L. NOAKES, Judge. Affirmed.
       Mark A. Koch, pro se.
       Heather L. Sikyta, of Sikyta Law Office, L.L.C., for appellee.


       PIRTLE, RIEDMANN, and BISHOP, Judges.
       BISHOP, Judge.
                                        INTRODUCTION
        The City of Ord, Nebraska (the City), brought this foreclosure action against Mark A.
Koch, owner of a business and a downtown store, after he failed to pay amounts owed on a special
assessment levied for downtown street improvements. After a trial, the Valley County District
Court entered a judgment in favor of the City and ordered Koch to pay the amount of the
assessment, the accrued interest, the City’s attorney fees, and the costs within 20 days to avoid
sale of the property. Koch, pro se before the district court and on appeal, raises numerous alleged
errors. We affirm.
                                         BACKGROUND
        In 2006, the City proposed a project to revitalize its downtown area. According to a clerk
and treasurer for the City, the downtown project included replacing streets, sidewalks, curbs and
gutters, lighting, and water lines as needed in front of businesses. Funding for the project came, in



                                                -1-
part, from a special assessment. Pursuant to a resolution passed and approved on September 2,
2008, assessments were imposed against property owners within four previously created street
improvement districts in the downtown area. The special assessments were payable either in full
within 50 days from the date of levy without interest or in 15 equal installments, subject to interest
of 6½ percent per annum. The first installment was due 50 days after September 2. The remaining
14 installments were due on December 11 of each year; if an installment became delinquent, it
would be subject to the rate specified by law for delinquent special assessments.
        Koch owned a business that had a storefront located downtown, at 1433 M Street, which
he had purchased in 2003; it was located within one of the street improvement districts. Special
assessments within that district were calculated at $80 per foot of front sidewalk footage for each
property. “Street Improvement Assessment No. 19” was recorded on Koch’s title for his business
property, reflecting a special assessment of $1,800 ($80 per 22.5 feet of front sidewalk footage);
he paid $120 in 2008. From 2009 until trial, Koch never made further payment upon the special
assessment.
        On January 18, 2018, the City filed a foreclosure action against Koch concerning the
special assessment on Koch’s business property. The City named to the action other defendants
believed to potentially have a right, title, or interest in Koch’s business property as well. As
relevant to this appeal, the City alleged “Street Improvement Assessment No. 19” was a valid lien
upon Koch’s business property and had not been satisfied in full or in part or extinguished. The
City believed it was entitled to foreclose upon Koch’s business property for satisfaction of the lien.
The City requested the district court determine that the City had a valid lien on Koch’s business
property in the sum of $1,800 plus fees and accrued interest, and asked for costs of the action to
be taxed to Koch.
        On March 5, 2018, Koch, pro se, filed a one-sentence answer, denying any allegations of
indebtedness to the City. Koch also separately filed a “COUNTER COMPLAINT,” alleging that
he properly replaced the sidewalk in front of his downtown store in “2003-2005” and that it had
an estimated life of “20-50” years. He asserted that the City resolution passed on September 2,
2008, was against case law regarding negligence claims. Koch requested an order that the City pay
damages for the loss of value of work already replaced, loss of access, and loss of business due to
the City’s construction of the sidewalk, street, and curb abutting Koch’s property. He filed identical
pleadings (an answer and “COUNTER COMPLAINT”) on March 7, 2018. The City denied the
allegations in Koch’s counterclaim and asserted that Koch failed to state a cause of action for
which relief could be granted; the City moved to strike and dismiss the counterclaim. Thereafter,
Koch filed miscellaneous motions, which were denied. In May, Koch filed a motion for summary
judgment. During a hearing on the motion in June, Koch’s argument had to do with whether a new
sidewalk had been necessary in front of his business as part of the downtown improvement project
and whether the City had the right to impose the assessment in the first place. Koch’s motion was
overruled. In August, Koch’s subsequent appeal from that order was dismissed by this court for
lack of jurisdiction; Koch’s petition for further review was denied.
        Trial took place on January 15, 2019. The county treasurer certified that as of July 17,
2018, the total amount due for the street assessment on Koch’s property was $3,146.24; the county




                                                -2-
treasurer’s records were received into evidence. The county treasurer testified that the special
assessment was delinquent.
        On January 24, 2019, the district court entered a decree of foreclosure, entering a judgment
in favor of the City subject to the superior real estate tax lien of Valley County, Nebraska, that was
not foreclosed upon and remained on Koch’s property. The district court found that the City had a
valid prior and paramount second lien upon Koch’s property for “Street Improvement Assessment
No. 19” in the amount of $3,241.95 plus interest of $.64 per diem after January 15, 2019; the
unpaid balance was to bear interest from the date of the order as provided by law at 14 percent.
The court recognized that another party had a valid lien on the property for its mortgage against
the property which was subordinate to the City’s lien. The court found that the “amount of taxes,
special assessments, and other liens, interest and costs chargeable to the real property” was
$3,121.09 (after credit of $120.86). The City was awarded attorney fees in an amount equal to 10
percent of that amount, $312.10 to be “taxe[d] as costs.” The district court found additional costs
of the action for filing fees, service, and publication costs totaled $211.75. Koch was to pay all
costs if the property was redeemed. If not, all costs of the action would be taxed to the real estate
and paid from sale proceeds. Foreclosure proceedings were ordered to commence if Koch did not
pay the amounts noted in the order, including interest and costs of the action, within 20 days of
entry of the judgment.
        Koch, pro se, timely appeals from the decree of foreclosure.
                                   ASSIGNMENTS OF ERROR
        Koch assigns 32 errors, but even generously construed, only argues 12 of them. Of the 12
argued, we consolidate and restate them as follows: the district court erred by (1) finding the City
had the authority to repair or replace sidewalks and impose a special assessment on adjacent
landowners (assigned errors 24 through 28); (2) allowing witnesses to lie and not sustaining
Koch’s objections to such evidence (assigned errors 1, 17, and 18); (3) not allowing Koch to voir
dire witnesses to determine their area of professional expertise (assigned error 16); and (4)
allowing the City to offer exhibits not provided to Koch in advance of trial (assigned errors 5, 29,
and 30).
        The rest of Koch’s assigned errors are not argued in the “Argument” section of his brief, a
section which we note is presented as one continuous argument with no separate headings for any
particular assigned error being discussed. This is not in compliance with appellate court rules. See
Neb. Ct. R. App. P. § 2-109(B) (rev. 2014) (formatting rules for appellate briefs). In order to be
considered by an appellate court, an alleged error must be both specifically assigned and
specifically argued in the brief of the party asserting the error. See U.S. Pipeline v. Northern
Natural Gas Co., 303 Neb. 444, 930 N.W.2d 460 (2019). See, also, § 2-109(D)(1)(e) (requirements
for assignments of error section in brief of appellant; consideration of case is limited to errors
assigned and discussed); § 2-109(D)(1)(i) (content rules for argument section of appellant’s brief);
Friedman v. Friedman, 290 Neb. 973, 863 N.W.2d 153 (2015) (pro se litigant will receive same
consideration as if he or she had been represented by attorney, and concurrently, that litigant is
held to same standards as one who is represented by counsel). Further, Koch assigns errors in his
reply brief; however, errors not assigned in an appellant’s initial brief are waived and may not be



                                                -3-
asserted for the first time in a reply brief. See U.S. Pipeline v. Northern Natural Gas Co., supra.
The purpose of an appellant’s reply brief is to respond to the arguments the appellee has advanced
against the errors assigned in the appellant’s initial brief. State v. Newman, 300 Neb. 770, 916
N.W.2d 393 (2018).
        When a party fails to follow the rules of the Nebraska Supreme Court, an appellate court
may proceed as though the party had failed to file a brief or, alternatively, may examine the
proceedings for plain error. See Steffy v. Steffy, 287 Neb. 529, 843 N.W.2d 655 (2014). The
decision to proceed on plain error is at the discretion of the appellate court. Id. We decline to
address any assigned errors which were not argued and supported in the “Argument” section of
Koch’s brief.
                                    STANDARD OF REVIEW
        A collateral attack upon a special assessment is a proceeding in equity, which an appellate
court reviews de novo on the record. See Grube v. City of Ogallala, 223 Neb. 640, 392 N.W.2d
380 (1986). To the extent an appeal calls for statutory interpretation or presents questions of law,
an appellate court must reach an independent conclusion irrespective of the determination made
by the court below. Neun v. Ewing, 290 Neb. 963, 863 N.W.2d 187 (2015).
                                            ANALYSIS
                 ARGUMENTS RELATED TO IMPOSITION OF SPECIAL ASSESSMENT
        We begin our discussion by recalling that the underlying action was initiated by the City.
The City’s complaint for foreclosure asserted that the City had a valid lien for $1,800 plus interest
against Koch’s real estate “due to Street Improvement Assessment No. 19, assessed on December
11, 2008, pursuant to Neb. Rev. Stat. §18-1751 [Reissue 2007],” for which the “2009-2014
installments” were delinquent. Contrary to assertions made by Koch, “[a]ll cities and villages may
create a special improvement district for the purpose of replacing, reconstructing, or repairing an
existing street, alley, water line, sewer line, or any other such improvement.” § 18-1751. And
except as provided in Neb. Rev. Stat. §§ 19-2428 to 19-2431 (Reissue 2007) (related to adjacent
land within agricultural use zone being used exclusively for agricultural use), “the city council or
board of trustees may levy a special assessment, to the extent of such special benefits, for the costs
of such improvements upon the properties found specially benefited thereby, whether or not such
properties were previously assessed for the same general purpose.” § 18-1751. Additionally, the
City claimed it was entitled to foreclose upon Koch’s real estate to satisfy its lien, and there is no
question the City had the authority to do so. See Neb. Rev. Stat. § 18-1216(1) (Reissue 2007)
(“[a]ny city of the metropolitan, primary, first, or second class or any village shall have authority
to collect the special assessments which it levies and to perform all other necessary functions
related thereto including foreclosure”).
        In his answer, Koch denied any allegations of indebtedness to the City for “SIDEWALK
REPLACEMENT AND ASSESSMENT IN RESOLUTION NO. 1105.” Koch separately filed a
“COUNTER COMPLAINT” in which he claimed he had replaced the sidewalk in front of his
property “IN 2003-2005” and it had an estimated life of 20 to 50 years. He asserted that in
“2007-2008” the City chose to replace the sidewalk and that the City’s September 2, 2008,



                                                -4-
“RESOLUTION (NO. 1105)” was passed and resulted in damages to Koch, namely that the
sidewalk was replaced before necessary, the access to his business was blocked for 2 to 3 months,
parking for his customers was more restrictive, and “THE LOSS OF BUSINESS WAS CLEARLY
EVIDENT DUE TO THE CONSTRUCTION OF THE SIDEWALK, STREET, ETC.” He claimed
the assessment was “AGAINST CASE LAW” and that he “SUFFERED IN BUSINESS” due to a
“FALSE LIEN” published in the local newspaper.
        In its January 24, 2019, “Decree of Foreclosure,” the district court did not specifically
address Koch’s “COUNTER COMPLAINT,” but instead concluded the City’s lien was valid, as
well as noted other valid liens against the property; the court ordered the sale of the property if
amounts due were not paid within 20 days of entry of judgment. In so determining, the district
court necessarily had to conclude there was no merit to any of Koch’s assertions in his “COUNTER
COMPLAINT.”
        On appeal, Koch contends that the 2008 special assessment “SHOULD HAVE NEVER
BEEN ASSESSED TO AN ADJACENT LANDOWNER [(him)] BY A CITY OF SECOND
CLASS [(the City)].” Brief for appellant at 27. Koch claims the City did not have the authority to
repair or replace sidewalks and impose a special assessment on adjacent landowners. Specifically,
Koch asserts that the district court erred by allowing a “CITY OF SECOND CLASS” to (1) assess,
repair, and replace the sidewalk; (2) do what “THE STATUTE” allows a city of metropolitan,
primary, and first class to do; (3) assess charges to Koch without a “NOTICE OF
POOR/DERELICT CONDITION”; (4) assess replacement costs of a sidewalk when Koch “HAD
LESS THAN APPROXIMATLY [sic] 2 YEARS [prior] MADE THE SIDEWALK NEW”; and
(5) assess and collect through foreclosure the replacement of a sidewalk to Koch when there is no
“SPECIAL USE” for Koch. Brief for appellant at 7-8.
        Unfortunately for Koch, all of his arguments challenging the special assessment should
have been raised at the time the special assessment was determined in 2008. See Neb. Rev. Stat.
§ 19-2422 (Reissue 2007) (any owner of real property aggrieved by levy of any special assessment
by any city of the first class, city of the second class, or village may appeal from such assessment,
both as to validity and amount thereof, to the district court of county where such assessed real
property is located; issues on appeal tried de novo, and district court may affirm, modify, or vacate
the special assessment or remand case to local board of equalization for rehearing). See, also, Neb.
Rev. Stat. § 19-2423 (Reissue 2007) (owner appealing special assessment shall within 10 days
from levy of such special assessment file notice of appeal with city clerk and post bond); Neb.
Rev. Stat. § 19-2425 (Reissue 2007) (owner appealing special assessment shall file petition on
appeal in district court together with transcript of proceedings before city within 30 days from date
of levy of such special assessment); Johnson v. City of Kearney, 277 Neb. 481, 763 N.W.2d 103
(2009) (distinguishing between (1) filing petition in error pursuant to Neb. Rev. Stat. § 25-1901
(Reissue 2008) within 30 days of judgment made by city council exercising judicial functions,
such as determining whether there were sufficient objections to challenge ordinance; and (2)
appeal pursuant to § 19-2422 which permits real property owners to challenge validity and amount
of special assessment).
        Koch filed no appeal whatsoever within 30 days from the date of levy of the special
assessment at issue here. Accordingly, Koch’s various challenges to the special assessment levied



                                                -5-
can only be construed as collateral in nature. See Grube v. Ogallala, 223 Neb. 640, 643, 392
N.W.2d 380, 383 (1986) (city council passed resolution establishing special assessments; appellant
did not post bond with city clerk within 10 days nor file petition on appeal with district court within
30 days; therefore, “attack on the special assessment levied was collateral in nature”). A property
owner may collaterally attack a special assessment if such attack is limited to a challenge based on
fraud, actual or constructive; a fundamental defect; or want of jurisdiction. Foote Clinic, Inc. v.
City of Hastings, 254 Neb. 792, 580 N.W.2d 81 (1998). All defects, irregularities, and inequalities
in the making of an assessment, or in proceedings prior thereto, not raised by appeal from the
assessment are waived and cannot be questioned in the collateral proceedings. North Platte, Neb.
Hosp. Corp. v. City of North Platte, 232 Neb. 373, 440 N.W.2d 485 (1989).
        Koch does not allege any fraudulent actions by the City, but appears to claim the City acted
outside its authority. We thus consider only whether some fundamental defect or lack of
jurisdiction/authority existed in the City’s imposition of the special assessment. We initially note
that the power and authority delegated to municipalities to construct improvements and levy
special assessments for their payment is to be strictly construed, and every reasonable doubt as to
the extent or limitation of such power and authority and the manner of exercise thereof is resolved
against the city and in favor of the taxpayer. Foote Clinic, Inc. v. City of Hastings, supra. Although
the terminology has evolved from “jurisdiction” to “authority,” the Nebraska Supreme Court has
established that a city lacks authority to levy special assessments when the city fails to comply
with the requisite statutory steps for authorizing such assessments. Id. Accordingly, we consider
the statutes pertinent to the City imposing the special assessment for the downtown street and
sidewalk improvements.
        The City identified itself as a city of the second class in its complaint and continues to
acknowledge that classification on appeal. Given that classification, the City had the power to levy
any other tax or special assessment authorized by law. See Neb. Rev. Stat. § 17-507 (Reissue
2007). Pursuant to Neb. Rev. Stat. § 17-509 (Reissue 2007), the City could make a number of
improvements, including conducting various improvements to any streets, constructing or
reconstructing “pedestrian walks” and “lighting systems,” and constructing “sidewalks” and
improving “sidewalk space.” Those projects could be funded “by the levy of special assessments
on the property especially benefited in proportion to such benefits.” Id. Generally, all
improvements to be funded by a levy of special assessment on the property especially benefited
had to conform to Neb. Rev. Stat. §§ 17-510, 17-511, or 17-512 (Reissue 2007). § 17-509.
        The record reflects the City found it necessary to improve its downtown streets and
sidewalks and initiated proceedings under § 17-511 to fund the project, in part, by the levy of
special assessments on created districts in the downtown area. Section 17-511 provides that the
City had to create by ordinance an improvement district and, after the passage, approval, and
publication of that ordinance, publish notice of the creation of any improvement district according
to specific requirements stated in the same section. Section 17-511 further provides that:
        If the owners of the record title representing more than fifty percent of the front footage of
        the property directly abutting on the street or alley to be improved file with the city clerk
        . . . within twenty days after the first publication of such notice written objections to the




                                                 -6-
       creation of such district, such improvement shall not be made as provided in such
       ordinance, but such ordinance shall be repealed.

But if objections were not filed against the district in the time and manner prescribed in § 17-511,
the City was to “immediately cause such work to be done or such improvement to be made,”
“contract for the work or improvement,” and “levy assessments on the lots and parcels of land
abutting on or adjacent to such street or alley especially benefitted in such district in proportion to
such benefits to pay the cost of such improvement.” Id.
         Before proceeding with any improvement, the sufficiency of the protests or the existence
of the required facts and conditions had to be determined by the city council or board of trustees
at a hearing of which notice had to be given to all persons who could become liable for the special
assessment. See Neb. Rev. Stat. § 17-513 (Reissue 2007). Appeal from the action of the city
council or board of trustees could be made to the district court of the county in which the proposed
(improvement) district was situated. Id.
         The special assessment at issue was imposed against Koch by passage and adoption of a
resolution of the mayor and city council on September 2, 2008. Koch cites to various legal
authority that is not controlling or otherwise relevant to a city’s clear power under § 17-507 and
§ 17-509 to levy special assessments for street and sidewalk improvements. For example, Koch
relies on Dean v. Yahnke, 266 Neb. 820, 670 N.W.2d 28 (2003), which is a negligence action
arising from an individual’s injuries sustained from a fall due to a defective condition of a
sidewalk. It is not a case related to a levy of a special assessment for improvements for which a
city is statutorily authorized to carry out. For the City to fund the various downtown improvements
by way of a levy of a special assessment, there were certain notices to fulfill, but contrary to Koch’s
argument, there is no requirement to send notice of a poor or derelict condition of the sidewalk.
See, § 17-511 (requiring notice of creation of any improvement district); § 17-513 (requiring notice
of hearing to take place before proceeding with any improvement). On appeal, Koch does not
dispute receipt of either notice required under § 17-511 or § 17-513.
         On January 30, 2006, a public meeting was held about the proposed downtown
improvements. According to an affidavit of the clerk/treasurer for the City, on February 14, 2006,
a notice was mailed to Koch’s residential address in Sargent, Nebraska (same address used in
signature box for his appellate briefs) about the creation of the street improvement district that
encompassed his store in Valley County. A certified mail receipt indicated the notice was sent to
Koch (Koch indicated disagreement that the notice was received by him). The clerk/treasurer
testified that a letter, dated February 14, 2006, also would have been sent to Koch (Koch objected
to that testimony because there was no “reference” that it was sent to him). That letter stated that
property owners had until March 8, 2006, to file written objections to the creation of the districts
(including the district in which Koch’s property was located). The letter also stated that a hearing
would be held on March 15 at 5:30 p.m. at the Ord City Hall to determine the sufficiency of the
written objections. Attached to the letter was a “detailed notice of the creation of the districts,”
which shows that the creation of the improvement districts was pursuant to “Ordinance No. 733,
which was published in pamphlet form,” on February 15.




                                                 -7-
        The minutes of the public hearing on March 15, 2006, show that after receipt of an
insufficient number of written objections and upon all required facts and conditions for the creation
of the street improvement districts (including the one containing Koch’s store), the resolution
creating those districts was passed and adopted; there are four written objections in our record
(none authored by Koch). The clerk/treasurer for the City stated that Koch did not file a written
objection; Koch did not dispute that. According to the minutes of the public hearing on September
2, 2008, notice was published beforehand that the hearing would be held to consider the levy of
special assessments to pay for the improvements; no written objections were filed and one
individual was heard before the resolution imposing the special assessment was passed and
adopted.
        The law presumes that official acts of public officers were done correctly and with authority
in the absence of evidence to the contrary; further, acts done, which presuppose existence of other
acts to make them legally effective, are presumptive proof of the existence of such other acts. See
Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955). The City had the authority to
impose the levy for the special assessment to fund the various improvements under § 17-507 and
§ 17-509. The record indicates that the City adhered to the procedures set forth in § 17-511 and
§ 17-513 to levy a special assessment on property owned by property owners such as Koch to fund
the downtown improvements. On appeal, Koch does not claim he did not receive the notices
required under § 17-511 and § 17-513. He had the opportunity to submit objections to the City but
there is no evidence that he did so. Koch also had the opportunity to appeal matters related to the
validity and amount of the special assessment within 30 days of the amount being determined,
however, Koch failed to do so. Now that the City is seeking payment of his delinquent debt, Koch
attempts to collaterally attack the special assessment. Koch’s collateral claims are either refuted
by law and/or by the record; we find no evident fundamental defect or jurisdictional issue in the
City’s special assessment against Koch. Therefore, Koch’s collateral claims challenging the
special assessment fail. See Foote Clinic, Inc. v. City of Hastings, 254 Neb. 792, 580 N.W.2d 81
(1998). The district court properly disregarded such claims in entering its order finding the City’s
lien to be valid and ordering the sale of Koch’s property if the amounts determined were not paid
within 20 days.
                         ARGUMENTS RELATED TO WITNESS TESTIMONY
       Koch contends there were issues of witness credibility, and that the district court erred by
allowing witnesses “TO LIE.” Brief for appellant at 6. He claims that one witness said “‘YES’”
and then “‘NO’” to the same question, and that a witness was incompetent when responding to
questions about bricks, and the same witness was uncertain about sidewalk footage. Brief for
appellant at “27B.” He claims the district court erred by allowing two witnesses “TO
MISREPRESENT WITHIN MINUTES OF THE ANSWERS OPPOSING ANSWERS TO THE
SAME QUESTIONS UNDER OATH ON THE WITNESS STAND.” Brief for appellant at 28.
Koch suggests the credibility of witnesses was questionable given “SUCH INAPPROPRIATE
ANSWERS.” Id.
       Koch appears to be arguing that certain witness testimony was not reliable, but he fails to
provide any explanation for how such testimony was even relevant to the foreclosure action or to



                                                -8-
any aspect of his claim that the City was without authority to impose the special assessment against
his property. Further, when evidence is in conflict, an appellate court considers and gives weight
to the fact that the trial court heard and observed the witnesses and accepted one version of the
facts rather than another. See Dooling v. Dooling, 303 Neb. 494, 930 N.W.2d 481 (2019). We find
no merit to Koch’s arguments related to the reliability of witness testimony.
                                     VOIR DIRE OF WITNESSES
         Koch claims the district court did not allow him to voir dire each witness to “DETERMINE
THEIR EXPERTISE AND WHAT THEY COULD TESTIFY TO.” Brief for appellant at 29. Koch
states that he was overruled each time he asked to conduct a voir dire of a witness. He claims that
such prejudice against a pro se litigant should not be tolerated, and further, that a pro se litigant
“CAN NOT BE HELD TO THE SAME STANDARDS OF A LAWYER WHO PRACTICES
LAW FOR A LIVING.” Id.
        Koch provides no specifics from the record, nor any authority to support these assertions,
nor any explanation as to why voir dire was necessary in lieu of simply cross-examining the City’s
witnesses. We cannot find error based upon such broad, unsupported assertions. A trial court has
the discretion to determine the relevancy and admissibility of evidence, and such determinations
will not be disturbed on appeal unless they constitute an abuse of that discretion. State v. Brown,
302 Neb. 53, 921 N.W.2d 804 (2019). We find no abuse of discretion in the evidence admitted in
the proceeding below. Further, a pro se litigant will receive the same consideration as if he or she
had been represented by an attorney, and concurrently, that litigant is held to the same standards
as one who is represented by counsel. See Friedman v. Friedman, 290 Neb. 973, 863 N.W.2d 153
(2015). Koch’s argument regarding his status as a pro se litigant has no merit.
                    EXHIBITS NOT PROVIDED TO KOCH IN ADVANCE OF TRIAL
        Koch claims that all the evidence introduced by the City over his objections should not
have been received because no copies were provided to Koch in advance of trial. He argues that
in approximately 8 other trials Koch had before the same court, there had been a requirement to
exchange witness lists, evidence lists, and copies of evidence before “PRE-TRIAL.” Brief for
appellant at 30. Koch does not assert that such documents had been requested by discovery
requests, nor does he explain how his receipt of such documents at the time of trial was prejudicial
to him. To the extent such documents should have been supplied through discovery requests, Koch
does not point us to objections on that basis. Although he states he requested “PUBLIC
RECORDS” under the “FREEDOM OF INFORMATION ACT,” brief for appellant at 28-29, he
does not state which records nor does he explain how such a request is relevant to the exhibits
offered at trial over his objections. And although Koch assigned as error that not being provided
exhibits 15 through 21 before trial affected his ability to file any motions in limine to challenge
such evidence before trial, he fails to provide any explanation as to the basis for such motions as
related to any particular exhibit. Once again, we cannot find error based upon such broad,
unsupported assertions. The exercise of judicial discretion is implicit in determining the relevance
of evidence, and an appellate court will not reverse a trial court’s decision regarding relevance
absent an abuse of discretion. Salem Grain Co. v. City of Falls City, 302 Neb. 548, 924 N.W.2d




                                                -9-
678 (2019). We again find no abuse of discretion by the district court in its handling of the exhibits
offered and received in the underlying proceeding.
                                          CONCLUSION
       Finding no merit to any collateral challenge to the special assessment imposed against
Koch for the property at issue, nor any merit to the vague assertions of various evidentiary or
procedural arguments made by Koch, we affirm the judgment of the district court.
                                                                                    AFFIRMED.




                                                - 10 -